Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The composition of the hybrid friction lining material, as claimed, has been found to be different than the compositions of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
A discussion of the most pertinent prior art is included for the record.
Kitami et al. (2016/0289126) is considered to be the closest prior art of record.  Kitami shows, in table 1, a hybrid friction lining material mixture, similar to the present invention, comprising:
(a) 10% of at least one binder,
(b) 4% of organic fibers or a mixture of organic fibers,
(c) 4% of at least one additional organic compound,
(d) 2% of inorganic fibers or a mixture of inorganic fibers,
(e) 12% of at least one inorganic oxide,
(f) 6% of at least one inorganic silicate,
(g) 10.5-16% of sulfur and/or at least one inorganic sulfur compound,
(h) 8.5% of carbon and/or at least one carbon material,
(i) 3% of at least one filler, selected from inorganic hydroxides, and
(j) 0% of at least one metal.
The composition, as shown by Kitami, is different than the claimed composition in items (a), (b), (h) and (i).  Since the composition comprises many items, to adjust some items in the composition would change other items in the composition; and would affect the performance of the friction lining.  Furthermore, it would require the composition of the claimed invention as a road map to arrive at the claimed composition and to achieve the performance of the friction lining for both excellent braking ability and reduction in noises.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kesavan, Kitami, Chinda, Ohe and Phipps are cited for other friction material compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657